Fourth Court of Appeals
                               San Antonio, Texas
                                     April 21, 2020

                                  No. 04-19-00544-CV

                        IN THE INTEREST OF A.V.T., a Child,

              From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 141130350MCV
                        Honorable Maribel Flores, Judge Presiding


                                     ORDER

    The Appellee’s Third Unopposed Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to April 30, 2020.


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court